     Case 1:21-cv-00027-GNS Document 6 Filed 04/12/21 Page 1 of 4 PageID #: 28




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

DECARLO MAURICE COX                                                                 PETITIONER

v.                                                      CIVIL ACTION NO. 1:21-CV-P27-GNS

UNITED STATES OF AMERICA                                                           RESPONDENT

                                  MEMORANDUM OPINION

        Petitioner DeCarlo Maurice Cox, a federal pretrial detainee, filed this pro se action

pursuant to 28 U.S.C. § 2241 seeking a writ of habeas corpus. After the filing of a petition for

habeas corpus, the Court must undertake a preliminary review of the petition to determine

whether “the person detained is not entitled [to habeas relief].” 28 U.S.C. § 2243. If so, the

petition must be summarily dismissed. Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 970) (district

court has the duty to “screen out” petitions that lack merit on their face). Upon review, the Court

concludes that the petition must be dismissed.

                                                 I.

        Petitioner is currently detained at the Warren County Regional Jail (WCRJ) pending trial

in his criminal action before this Court, United States v. Cox, No. 1:20-cv-14-GNS, in which he

has been charged with possession of a firearm by a prohibited person. In his petition, Petitioner

indicates that he is challenging a decision entered in his criminal case on August 12, 2020, which

is the date of his indictment. He then states that he is challenging his pretrial detention on two

grounds – 1) “illegal search and seizure” under the Fourth Amendment; and 2) because he

contracted COVID-19 at the WCRJ due to the conditions of confinement there, in violation of

the Eighth Amendment.
    Case 1:21-cv-00027-GNS Document 6 Filed 04/12/21 Page 2 of 4 PageID #: 29




                                                           II.

         Several courts have recently considered whether federal pretrial detainees may seek

release from detention under § 2241 instead of first seeking such relief in their criminal

proceedings. This issue was broadly examined by the Third Circuit Court of Appeals and

explained as follows:

         In 1948 the D.C. Circuit declared that “the hearing on habeas corpus is not intended
         as a substitute for the functions of a trial court.” Pelley v. Botkin, 152 F.2d 12, 13,
         80 U.S. App. D.C. 251 (D.C. Cir. 1945) (refusing to hear pretrial habeas challenge
         to constitutionality of statute). More recently, two circuit courts have criticized use
         of § 2241 to challenge pretrial detention orders rather than proceeding under 18
         U.S.C. § 3145.1 See United States v. Pipito, 861 F.2d 1006, 1009 (7th Cir.
         1987) (affirming district court’s refusal to entertain § 2241 petition); Fassler v.
         United States, 858 F.2d 1016, 1017-18 (5th Cir. 1988) (prisoner ordinarily should
         proceed under § 3145). The Seventh Circuit was more definitive in an unpublished
         opinion, declaring, “[A] federal pretrial detainee cannot use § 2241 to preempt the
         judge presiding over the criminal case.” Williams v. Hackman, 364 F. App’x 268,
         268 (7th Cir. 2010). Unpublished opinions in this circuit have taken the same view.
         As we explained in one of those opinions:

                  To be eligible for habeas relief under § 2241, a federal pretrial
                  detainee generally must exhaust other available remedies. The
                  reasons for this requirement are rooted not in comity (as is the case
                  with state prisoners), but in concerns for judicial economy.
                  Allowing federal prisoners to bring claims in habeas proceedings
                  that they have not yet, but still could, bring in the trial court, would
                  result in needless duplication of judicial work and would encourage
                  “judge shopping.”

         Hall v. Pratt, 97 F. App’x 246, 247-48 (10th Cir. 2004) (citations omitted);
         accord Chandler v. Pratt, 96 F. App’x 661, 662 (10th Cir. 2004) (“To allow
         petitioner to bring the same claims before another judge in a collateral proceeding
         would not only waste judicial resources, but would encourage judge
         shopping.”); Thompson v. Robinson, 565 F. App’x 738, 739 (10th Cir. 2014); Ray
         v. Denham, 626 F. App’x 218, 219 (10th Cir. 2015). Although the earlier cases did
         not speak in terms of exhaustion of remedies in federal court, as we have in our
         unpublished decisions, the term conveys the heart of the matter—that the prisoner
         is limited to proceeding by motion to the trial court, followed by a possible appeal

1
 Section § 3145(b) of the Bail Reform Act, 18 U.S.C. §§ 3141-3156, governs review of detention orders and
provides that “[i]f a person is ordered detained by a magistrate judge . . . that person may file, with the court having
original jurisdiction over the offense, a motion for revocation or amendment of the order. The motion shall be
determined promptly.”

                                                           2
  Case 1:21-cv-00027-GNS Document 6 Filed 04/12/21 Page 3 of 4 PageID #: 30




        after judgment, before resorting to habeas relief. See 17B Charles Alan Wright &
        Arthur R. Miller, Federal Practice and Procedure § 4261 (3d ed. 2007) (“The
        requirement of exhaustion of remedies ordinarily will preclude the use of [§ 2241]
        before trial.”).

Medina v. Choate, 875 F.3d 1025, 1028-1029 (10th Cir. 2017) (footnote added).

        In accordance with this jurisprudence, courts have considered and rejected § 2241

petitions brought on the specific grounds set forth by Petitioner. For example, a court in the

Western District of Michigan recently observed that “[t]he Supreme Court has cautioned that

regular federal criminal proceedings, not habeas corpus proceedings, are the proper venue to

resolve the first challenge that Petitioner raises in his petition, i.e., ‘disputed questions of fact,

and . . . disputed matters of law, [that] relate to the sufficiency of the indictment or the validity of

the statute on which the charge is based.’” Urbina v. Mendham, No. 1:19-cv-355, 2019 U.S.

Dist. LEXIS 93035, at *4 (W.D. Mich. June 4, 2019) (quoting Henry v. Henkel, 235 U.S. 219,

229 (1914)). Courts have also rejected § 2241 petitions brought by pretrial detainees seeking

release from detention based upon their conditions of confinement. See Dillon v. Wolf, No. 20-

cv-479-SMY, 2020 U.S. Dist. LEXIS 106885, at *5-6 (S.D. Ill. June 18, 2020) (finding it

improper to consider a federal pretrial detainee’s request for release based upon the COVID-19

pandemic and his health conditions in a § 2241 action because such relief must be sought under

the Bail Reform Act) (citing Frederickson v. Terrill, 957 F.3d 1379 (7th Cir. 2020)); Tingle v.

Woosley, No. 4:16-CV-P118-JHM, 2016 U.S. Dist. LEXIS 145942, at *4 (W.D. Ky. Oct. 21,

2016) (dismissing a federal pretrial detainee’s conditions-of-confinement claims for being

improperly brought in a § 2241 action).

        Thus, because Petitioner seeks release from his federal pretrial detention and does not

indicate that he has first sought such relief in his criminal action or exhausted his remedies there,

the Court must deny and dismiss his § 2241 petition.

                                                    3
      Case 1:21-cv-00027-GNS Document 6 Filed 04/12/21 Page 4 of 4 PageID #: 31




                                                  III.

          An individual who unsuccessfully petitions for a writ of habeas corpus in a federal

district court and subsequently seeks appellate review must secure a certificate of appealability

(COA) from either “a circuit justice or judge” before the appellate court may review the

appeal. 28 U.S.C. § 2253(c)(1). A COA may not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 483 (2000).

          When a district court denies such a motion on procedural grounds without addressing the

merits of the petition, a COA should issue if the petitioner shows “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

          When a plain procedural bar is present and a court is correct to invoke it to dispose of the

matter, a reasonable jurist could not conclude either that the court erred in dismissing the petition

or that the petitioner should be allowed to proceed further. Id. In such a case, no appeal is

warranted. Id. The Court is satisfied that no jurist of reason could find its procedural ruling to

be debatable. Thus, no certificate of appealability is warranted in this case.

          The Court will enter an Order consistent with this Memorandum Opinion.

Date:    April 12, 2021




cc:     Petitioner, pro se
        U.S. Attorney
4416.011




                                                   4
